Per Curiam : This writ of error brings before us the record of the conviction of the plaintiff in error, for the crime of murder. Ho abstracts or briefs have been filed, and no argument has been made in support of the errors assigned. We have, however, notwithstanding this omission, examined carefully the entire record, and we fail to discover therein any error. The judgment of the court below is affirmed, and the sentence of death will be executed in conformity with that judgment, on Friday, the 5th day of July next. Judgment affirmed.